DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0037447 A1) in view of Kim et al. (US 2022/0232659 A1).
 Regarding claims 1 and 11, Lee discloses: 
a terminal (fig.1 which teaches the UE), the terminal comprising:
a transceiver configured to transmit and receive a signal (fig.13 which discloses a transceiver which is configured to transmit and receive); and
a controller coupled with the transceiver (fig.13 which discloses a processor communicatively coupled with the transceiver);
the controller configured to perform a method performed by the terminal (fig.1 which discloses a UE-10 which is communicatively coupled to a base station via a wireless link) in a wireless communication system (fig.1 again, shows a mobile device (e.g. a User Equipment) which is wireless coupled to a base station in a wireless communications system comprising a plurality of base stations), the method comprising:
identifying that a small data transmission (SDT) procedure (Abstract: which describes an Early Data Transmission, wherein there is an allowed size limit or rather a size threshold. The Office notes that the EDT is synonymous with the Small Data Transmission procedure claimed. For example, the EDT only allows for a small threshold amount of data to be transmitted while the UE is in RRC inactive, which is well known in the art. For example, the disclosure of Johansson (US 2019/0104553 A1) teaches that IoT (e.g. 5G IoT) applications most applications are with small data transmission, and thus it is efficient to transmit small data using MT or MO EDT)
procedure is initiated based on an uplink data (par.[0121] which recites, in part, “Hereinafter, a method for a UE to perform EDT and an apparatus supporting the same according to an embodiment of the present invention are described in detail. In the specification, the EDT may be uplink data transmission during the random access procedure. The EDT may allow one uplink data transmission optionally followed by one downlink data transmission during the random access procedure.”) of a radio bearer for when SDT is allowed (par.[0134] which recites, in part, “The base station may inform the UE which priorities are allowed to perform EDT during the RRC connection establishment or resume procedure. Thus, if data becomes available for a radio bearer or a logical channel, and if the base station indicates that the priority of the radio bearer or the logical channel is allowed for EDT, the UE may perform EDT”);
	While the disclosure of Lee substantially discloses the claimed invention, it does not explicitly disclose:
transmitting, to a base station while in a radio resource control (RRC) inactive state, the uplink data, wherein the uplink data is integrity protected using an integrity key generated based on the initiation of the SDT procedure; and
receiving, from the base station, an RRC release message for terminating the SDT procedure.
However, transmitting EDT/SDT data on the uplink or downlink using integrity protection to protect the data from tampering by third parties and the transmission of a MSG4 or MSGB with a connection release was well-known in advance of the effective filing date of the instant application. 
For example, the disclosure of Kim teaches:
transmitting, to a base station while in a radio resource control (RRC) inactive state (par.[0377] which teaches that the UE may transmit SDT to the network while in the RRC_INACTIVE state), the uplink data (par.[0377] the aforecited uplink SDT transmission), wherein the uplink data is integrity protected using an integrity key generated based on the initiation of the SDT procedure (par.[0075] discloses that the PDCP layer introduces integrity protection, fig.20 and par.[0414] which recites, in part, “The UE in the RRC idle state or the RRC inactive state may initiate UP small data transmission using the first suspend configuration parameters…… Based on the initiating UP small data transmission using the first suspend configuration parameters, the UE may perform the initiating an RRC connection resume procedure using the first suspend configuration parameters and resume suspended bearers. For example, the initiating UP small data transmission using the first suspend configuration parameters may comprise that the UE perform at least one of: [0415] restoring the first configuration parameters and the first security keys; [0416] deriving a first resume MAC-I based on the first security keys; [0417] deriving second security keys based on the first security keys and the first NCC value;”); and 
receiving, from the base station, an RRC release message terminating the SDT procedure (par.[0435] which recites, in part, “The second base station may check whether the UE context of the UE is locally available. Based on the UE context being not locally available, the target base station may perform a retrieve UE context procedure by sending a retrieve UE context request message to the first base station (the last serving base station) of the UE. The UE may receive an RRC release message comprising a second suspend configuration parameters where the second suspend configuration parameters comprise a second NCC value and a second resume ID. For example, the UE may receive the RRC release message via the cell 2 from either the first base station or the second base station. Based on the second suspend configuration parameters, the UE may perform suspending RRC connection based on the second suspend configuration parameter. For example, based on the RRC release message, the UE may transit an RRC state of the UE from RRC inactive state back to RRC inactive state or from RRC idle state back to RRC idle state”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the bearer permission for SDT as discussed in Lee, with the method for transmitting uplink data using SDT and integrity protection over an uplink radio bearer as discussed Kim. The motivation/suggestion would have been that allowing small data transmission over certain radio bearer allows for less signaling overhead at the UE without all of the signaling necessary for transitioning a UE into an RRC_Connected state, which saves battery power. 

Regarding claims 2, 7, 12, and 17, Kim discloses:
wherein, in case that criteria for a 4-step random access procedure are met, the uplink data is transmitted in a message 3 (MSG3) of the 4-step random access procedure, and wherein, upon receiving a message including a contention resolution identity in response to the MSG3, at least one of an uplink SDT transmission or a downlink SDT reception is performed while the terminal remains in the RRC inactive state and until the RRC release message is received (par.[0397] which recites, in part, “For example, based on the small data transmission, the UE in an RRC idle state or an RRC inactive state may send uplink data via the Msg 3. The Msg 3 may be a message transmitted on UL-SCH containing C-RNTI MAC CE or CCCH SDU optionally multiplexed with DTCH. For example, the CCCH SDU may be associated with the UE contention resolution identity, as part of a random access procedure. For example, the UE in an RRC idle state or an RRC inactive state may send the CCCH SDU using preconfigured uplink resource (PUR).”)

Regarding claims 3, 8, 13, and 18,  Kim discloses:
in case that criteria for a 2-step random access procedure are met, the uplink data is transmitted in a message A (MSGA) of the 2-step random access procedure, and wherein, upon receiving a success radio access response (RAR) in response to the MSGA, at least one of an uplink SDT transmission or a downlink SDT reception is performed while the terminal remains in the RRC inactive state and until the RRC release message is received (fig.22 which teaches that the wireless device (e.g. User Equipment) initiates the SDT using first configuration parameters, and sends the small data (e.g. the uplink transmission) in combination with the RRC Resume Request. That is fig.22 depicts a 2-Step RACH procedure, see e.g. fig.13B).

Regarding claims 4, 9, 14, and 19, Kim discloses:
wherein a message including the uplink data further includes an RRC resume request message (fig.22 discloses that the uplink data is sent in a MSGA Resume+Uplink data).

Regarding claims 5, 10, 15, and 20, Lee discloses:
wherein at least one radio bearer for which the SDT is allowed is indicated from the base station on a per radio bearer basis (par.[0134] which recites, in part, “The priority may be mapped to one or more radio bearers or logical channels mapped to EDTs. The base station may inform the UE which priorities are allowed to perform EDT during the RRC connection establishment or resume procedure. Thus, if data becomes available for a radio bearer or a logical channel, and if the base station indicates that the priority of the radio bearer or the logical channel is allowed for EDT, the UE may perform EDT”).

Regarding claims 6 and 16, Lee discloses:
a base station (Fig.1 which discloses a plurality of base stations), the base station comprising:
a transceiver (fig.13 which discloses a transceiver of a base station) configured to transmit and receive a signal (fig.13 wherein the base station is configured to transmit and further receive signals from the UE and/or other base stations and the core network); and
a controller coupled with the transceiver (fig.13 which discloses a controller on the base station which is communicatively coupled with the processor (fig.13 wherein the controller communicatively coupled with the processor); and
the controller configured to:
perform a method by the base station (fig.1 which discloses the base stations 20) in a wireless communication system (fig.1 which discloses a wireless communications system. Wherein the UE is wirelessly coupled with the base station over a wireless medium), the method comprising: 
receiving, from a terminal in a radio resource control (RRC) inactive state (par.[0065] which discloses support for UE’s in RRC_INACTIVE state), uplink data of a radio bearer for which small data transmission (SDT) is allowed (par.[0134] which recites, in part, “The base station may inform the UE which priorities are allowed to perform EDT during the RRC connection establishment or resume procedure. Thus, if data becomes available for a radio bearer or a logical channel, and if the base station indicates that the priority of the radio bearer or the logical channel is allowed for EDT, the UE may perform EDT”).
While the disclosure of Lee substantially discloses the claimed invention, it does not explicitly disclose:
receiving, from the terminal while in a radio resource control (RRC) inactive state, uplink data, wherein the uplink data is integrity protected using an integrity key generated based on the initiation of the SDT procedure; and
transmitting, from the base station to the terminal, an RRC release message for terminating the SDT procedure.
However, transmitting EDT/SDT data on the uplink or downlink using integrity protection to protect the data from tampering by third parties and the transmission of a MSG4 or MSGB with a connection release was well-known in advance of the effective filing date of the instant application. 
For example, the disclosure of Kim teaches:
receiving, from the terminal while in a radio resource control (RRC) inactive state (par.[0377] which teaches that the UE may transmit SDT to the network while in the RRC_INACTIVE state), the uplink data (par.[0377] the aforecited uplink SDT transmission), wherein the uplink data is integrity protected using an integrity key generated based on the initiation of the SDT procedure (par.[0075] discloses that the PDCP layer introduces integrity protection, fig.20 and par.[0414] which recites, in part, “The UE in the RRC idle state or the RRC inactive state may initiate UP small data transmission using the first suspend configuration parameters…… Based on the initiating UP small data transmission using the first suspend configuration parameters, the UE may perform the initiating an RRC connection resume procedure using the first suspend configuration parameters and resume suspended bearers. For example, the initiating UP small data transmission using the first suspend configuration parameters may comprise that the UE perform at least one of: [0415] restoring the first configuration parameters and the first security keys; [0416] deriving a first resume MAC-I based on the first security keys; [0417] deriving second security keys based on the first security keys and the first NCC value;”); and 
transmitting, from the base station to the terminal, an RRC release message terminating the SDT procedure (par.[0435] which recites, in part, “The second base station may check whether the UE context of the UE is locally available. Based on the UE context being not locally available, the target base station may perform a retrieve UE context procedure by sending a retrieve UE context request message to the first base station (the last serving base station) of the UE. The UE may receive an RRC release message comprising a second suspend configuration parameters where the second suspend configuration parameters comprise a second NCC value and a second resume ID. For example, the UE may receive the RRC release message via the cell 2 from either the first base station or the second base station. Based on the second suspend configuration parameters, the UE may perform suspending RRC connection based on the second suspend configuration parameter. For example, based on the RRC release message, the UE may transit an RRC state of the UE from RRC inactive state back to RRC inactive state or from RRC idle state back to RRC idle state”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the bearer permission for SDT as discussed in Lee, with the method for transmitting uplink data using SDT and integrity protection over an uplink radio bearer as discussed Kim. The motivation/suggestion would have been that allowing small data transmission over certain radio bearer allows for less signaling overhead at the UE without all of the signaling necessary for transitioning a UE into an RRC_Connected state, which saves battery power.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2021/0360730 A1) “Method and Apparatus for Resuming only Signalling Radio Bearers in Wireless Communication System”
Agiwal et al. (US 2021/0211947 A1) “Method and Apparatus for Performing Communication in Wireless Communication System”
Tsai et al. (US 2021/0243777 A1) “Small Data Transmission With Non-Orthogonal Multiple Access”
Wei et al. (US 2021/0274525 A1) “User Equipment and Method for Small Data Transmission”
Johansson et al. (US 2019/0104553 A1) “High Reliability Early Data Tranmission”
Baghel et al. (US 2013/0301611 A1) “Method and System for Connectionless Transmission During Uplink and Downlink of Data Packets”
Shrestha et al. (US 2019/0208411 A1) “Security Framework for MSG3 and MSG4 in Early Data Transmission”
Tsai et al. (WO 2021/213505 A1) “Small Data Transmission in Radio Resource Control (RRC) Inactive State”
Kim et al. (US 2019/0349813 A1) “Method For Controlling Flow and Apparatus for Supporting Same”
da Silva et al. (US 2018/0302914 A1) “Methods and Apparatus for Managing Small Data Transmissions from User Equipments, for Managing Radio Resource Control States of User Equipments, and for Managing a Radio Resource Control Context and State of User Equipments”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411